UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7119


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRYL PATTERSON, a/k/a Sld Dft 3:99-165-10,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Frank D. Whitney,
Chief District Judge. (3:99-cr-00165-FDW-10)


Submitted:   November 19, 2015            Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Patterson, Appellant Pro Se.     John George Guise, Maria
Kathleen Vento, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina; Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Darryl Patterson appeals the district court’s order denying

relief on his motion for reduction of sentence, 18 U.S.C. § 3582

(2012).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   United States v. Patterson, No. 3:99-cr-00165-

FDW-10 (W.D.N.C. July 1, 2015).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                            AFFIRMED




                                  2